Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 18, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  140322                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  WILLIAM POLLARD,                                                                                         Brian K. Zahra,
           Plaintiff-Appellant,                                                                                       Justices

  v                                                                 SC: 140322
                                                                    COA: 288851
                                                                    Wayne CC: 07-729771-NI
  SUBURBAN MOBILITY AUTHORITY for
  REGIONAL TRANSPORTATION, d/b/a
  SMART,
           Defendant-Appellee.

  _________________________________________/

         On January 20, 2011, the Court heard oral argument on the application for leave to
  appeal the November 24, 2009 judgment of the Court of Appeals (as amended December
  14, 2009). On order of the Court, the application is again considered, and it is DENIED,
  because we are not persuaded that the question presented should be reviewed by this
  Court.

        MARILYN KELLY and HATHAWAY, JJ., would grant leave to appeal.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 18, 2011                      _________________________________________
           0315                                                                Clerk